Citation Nr: 0929758	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-36 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to chronic pain and war dreams.

2.  Entitlement to service connection for multi-level 
degenerative changes, claimed as chronic lumbosacral spine 
pain with stenosis.  

3.  Entitlement to service connection for erectile 
dysfunction.

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1949 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied, inter alia, the Veteran's claims for 
service connection of depression, secondary to chronic pain 
and war dreams and entitlement to service connection for 
multi-level degenerative changes, claimed as chronic 
lumbosacral spine pain with stenosis.  Jurisdiction over the 
Veteran's claims file was later transferred to the Oakland, 
California RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several statements of record, the Veteran indicated that 
he sought medical treatment at the now-closed Mather Air 
Force Base in California.  It does not appear that VA has 
attempted to obtain these records.  VA is under a duty to 
obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must 
attempt to obtain these records.

The Veteran's service treatment records show that in October 
1956 he was involved in an automobile accident and complained 
of back pain thereafter.  An X-ray report also dated in 
October 1956 and associated with treatment following this 
injury notes a normal lumbosacral spine.  Additional in-
service records dated in October 1960 noted back pain 
following parachute jumps, including an awkward landing.  
A subsequent record dated in July 1964 documents a complaint 
of progressive onset of low back pain without radiation 
around the right buttock into the lateral knee.  Right-sided 
paravertebral spasms were noted and a lumbosacral sprain was 
assessed.  A contemporaneous X-ray report notes slight 
narrowing of the L5-S1 interspace.  The Veteran's retirement 
examinationin 1969 documented a normal spine and 
musculoskeletal system, and reflected subjective complaints 
of recurrent back problems.  It is noted that the Veteran's 
DD Form 214 showed that he served as a Medical Specialist, 
with a related civilian occupation of a Practical Nurse.  

The Veteran, who apparently has some medical training, 
asserts that his low back disability is attributable to 
service, particularly his parachuting injury.  Medical 
evidence is not limited to that which is provided by doctors.  
Cox v. Nicholson, 20 Vet. App. 563 (2007).  VA examination in 
October 2005 resulted in a diagnosis of age-appropriate 
multi-level degenerative changes shown on X-ray.  It does not 
appear that the examiner reviewed the claims file, 
particularly the Veteran's service-treatment records, in 
conducting the examination.  Once VA provides an examination, 
it must be adequate or VA must notify the Veteran why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."  Barr, 21 Vet. App. at 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, 
an examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, the 
Veteran's assertions and the documented in-service injuries, 
meet the low threshold of a suggestion of a nexus between the 
claimed disorder and service.  Accordingly, the Board finds 
that the Veteran should be afforded another VA examination to 
address his claim.  38 C.F.R. §§ 3.159(c)(4), 4.2; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Veteran should be afforded a VA psychiatric 
examination to address his claim for depression on a 
secondary basis.  A review of the private medical records 
from S.B.A., M.D. shows a diagnosis of depression, perhaps 
due to chronic pain and disability.  The Veteran is service-
connected for a number of disabilities.  This suggests that 
depression may be attributable to his service-connected 
disabilities.  Accordingly, the Veteran should be afforded a 
VA examination to decide this claim.  Id.  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended effective from October 10, 2006.  The new provisions 
require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability.  71 Fed. Reg. 52744-47 
(September 7, 2006).  Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes that appear to be more restrictive than 
the old.  Because the Veteran's pending claim was received 
prior to the promulgation of the new regulation, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant. 

Also, the Board notes that in the March 2006 rating decision 
on appeal, the Veteran was granted service connection for 
erectile dysfunction with a noncompensable evaluation.  In 
his June 2006 Notice of Disagreement, the Veteran stated the 
he "should be rated" service-connected for this disability.  
A liberal standard is applied in determining whether a 
communication constitutes a Notice of Disagreement.  The 
communication in question must at least refer to the rating 
decision in question and be in terms that can be reasonably 
construed as expressing disagreement or dissatisfaction with 
the determination and a desire for appellate review.  See 38 
C.F.R. § 20.201 (2008); Stokes v. Derwinski, 1 Vet. App. 201, 
203 (1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  Under a liberal reading, the Board finds that the 
Veteran has expressed disagreement with this evaluation.  A 
Statement of the Case (SOC) has not been issued with respect 
to this claim.  Accordingly, the Board is required to remand 
this issue to for issuance of a SOC. See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempt to obtain the aforementioned 
treatment records from Mather AFB and 
associate the records with the claims 
folder, obtaining a release therefor, if 
necessary.  

Perform any and all follow-up as 
necessary, and document negative results.  
Any negative search should also be 
communicated to the Veteran.

2.  Thereafter, arrange for the Veteran to 
be afforded an examination by an 
appropriate physician to determine the 
nature and etiology of any low back 
disability.  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service 
treatment records, lay assertions, and the 
pertinent medical evidence.  Based on a 
review of the record and examination of 
the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran has any low 
back disability attributable to service.  

If it is determined that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.



3.  The Veteran should also be afforded a 
VA psychiatric examination in order to 
ascertain the relationship, if any, 
between depression and his service-
connected disabilities.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  Based on a review of the record 
and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran's service-connected disabilities 
individually or in combination have caused 
his claimed depression.  

If it is determined depression was not 
caused by his service-connected 
disabilities, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or better probability) as not 
that depression is aggravated (that is, 
permanently worsened by service-connected 
disability(ies) beyond natural 
progression), and if so, the examiner 
should indicate the approximate degree of 
disability or baseline before the onset of 
the aggravation.

If it is determined that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a permanent worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

4.  After the development requested above 
has been completed, review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

5.  Issue a SOC to the Veteran, addressing 
the issue of entitlement to an initial 
compensable evaluation for erectile 
dysfunction.  The Veteran must be advised 
of the time limit in which he may file a 
Substantive Appeal. Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



